Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered October 14, 2005 in a proceeding pursuant to CPLR article 75. The order denied the petition to vacate an arbitration award.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to petitioner’s contention, the arbitration award is “in accord with due process and supported by adequate evidence in the record” and is not arbitrary or capricious (Motor Veh. Mfrs. Assn. of U.S. v State of New York, 75 NY2d 175, 186 [1990]; see Matter of Amenia Motors, Inc. v Bartgis, 28 AD3d 758 [2006]; Martin Motor Sales, Inc. v Anglero, 13 AD3d 281, 282 [2004]; Matter of Courtesy Lincoln Mercury v Allen, 240 AD2d 574 [1997]). Further, the award complies with the substantive provisions of General Business Law § 198-b, known as the Used Car Lemon Law (see generally Amenia Motors, Inc., 28 AD3d 758 [2006]; Martin Motor Sales, Inc., 13 AD3d at 282). Present—Martoche, J.P., Smith, Centra and Green, JJ.